 5568DECISIONSOF NATIONALLABOR RELATIONS BOARDto an election after the first 2 years unless it is shown that such longeragreements are customary in the industry. In our opinion, revisionof this rule is not warranted at this time.No evidence was adduced at the hearing to show that 3-year con-tracts are customary in the Employer's industry.Accordingly, inthe absence of such a showing, and as more than 2 years have elapsedin the duration of this contract, we find that it is not a bar to thisproceeding.3We find further that a question affecting commerceexists concerning the representation of certain employees of theEmployer, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act 44.The parties agree generally that a unit of all production andmaintenance employees at the Employer's Granite City, Illinois,plant is appropriate.However, the Petitioner would exclude, andthe Intervenor include, the clock carriers.These employees spendalmost all their time patrolling the plant premises in the protectionof company property.We find that these clock carriers are guardswithin the meaning of the Act, and therefore we will exclude themfrom the unit .5We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and main-tenance employees, including sample carriers and powerhouse em-ployees, at the Employer's Granite City, Illinois, plant, excludingclock carriers, office and clerical employees, professional and technicalemployees, routine laboratory analysts, printers, guards, watchmen,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8 BallanceManufacturing Company, Inc., 97NLRB 1019,4In view of this determination, it is unnecessary to decide the other contract-bar issues.5Manhattan Coil Corporation, 79NLRB 187.PHOENIx TINWARE COMPANY,INC.andLOCAL 4755,UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, PETITIONER.Case No.°J-RC-4577.August 11,195Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Joseph A. Butler, hearing100 NLRB No. 91. PHOENIX TINWARE COMPANY, INC.569officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel. [Chairman Herzog and Members Houston andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor urge as a bar to this proceedinga master contract first executed by them on August 28, 1948, for a 2-year term, with extensions executed in 1950 and 1951, and a supple-mental agreement executed January 14, 1952.The extended con-tract and supplement expire September 1, 1953. The petition hereinwas filed March 11, 1952.Article II of the master contract provides that its terms shall applyto all sheet metal work involving No. 10 gauge or lighter metal, adescription which encompasses all the Employer's manufacturingoperations.The contract also provides that ". . . none but tinsmiths,welders, sprayers, cutters, power press operators and Die setters,recognized by the [Intervenor]shall be employed on said work by the[Employer]" (emphasis added).Under section 1, article III, theUnion agrees to furnish "to the best of its ability" enough employeesin the categories specified in article II to satisfy the Employer's laborneeds.Section 2, article III, is a standard union-security clause,which was duly authorized by a referendum among the Employer'semployees.The 1952 supplement states that the Intervenor is unable to providethe relatively unskilled employees needed to meet the Employer's newlabor requirements in connection with certain short-term defense con-tracts, and authorizes the Employer to hire such employees althoughnot "recognized" by the Intervenor.These new employees must servea 90-day probation period before they can apply for union membership.A $100 initiation fee is specified in the supplement, which also requiresthe Employer to deduct $5 per month from the wages of applicant for20 months in payment of this fee.Many benefits of this contract arewithheld until the initiation fee is paid in full.' Sheet Metal Workers International Association, Local Union No. 137, AFL,was per-mitted to intervene on the basisof its contractual interest. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe master contract does not define the meaning of the "recognition"which the Employer's skilled job applicants must obtain from theIntervenor before being employed. It is apparent that under thecontract the Intervenor can veto such applicants for any reason-including nonmembership.That the Employer had no right to hireanytinsmith or other employees in the specified categories, unless"recognized by" the Intervenor, is apparent from the terms of thesupplement, which specifically give the Employer the right to employonlyunskilledemployees from "any available source."Thus, thesupplement does not cure the defects in the master agreement, whoseprovisions remain in full force and effect except as modified; individ-ual tinsmiths, welders, and other categories of employees specifiedin the master agreement must still be "recognized" by the Intervenorbefore being employed.We are satisfied by the foregoing language that the parties in-tended and executed union-security clauses exceeding the limits setforth in Section 8 (a) (3) of the Act.'Accordingly, the contractcannot serve to bar this proceeding.34.In accordance with the parties' agreement, we find that all pro-duction and maintenance employees, excluding guards, professionalemployees, office and clerical employees, and all supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4[Text of Direction of Election omitted from publication in thisvolume.]xNewton Investigation Bureau,93 NLRB 1574.In view of this determination,it is unnecessary to pass upon the Petitioner's otherobjections to the validity of the contract.4The Employer contends that no purpose would be served by ordering an election at thistime, because termination of its defense contract will cause a contraction of the unit from165 to about 50 employees.We find no merit in this contention.The record shows thateven after termination of its defense contracts,the Employer will have about 50 employeeson its payroll.We shall,therefore,in accordance with usual Board practice,direct animmediate election.The Girdler Corporation(Dana Project),96 NLRB 894.